Case 2:20-cv-00078-JRG Document 79-17 Filed 12/16/20 Page 1 of 3 PageID #: 2749
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                         Exhibit O
Case 2:20-cv-00078-JRG Document 79-17 Filed 12/16/20 Page 2 of 3 PageID #: 2750
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                    Case No. 2:20-CV-00078-JRG
                                                §
 Plaintiff,                                     §
                                                §
                                                §
         v.                                     §
                                                §
 HMD GLOBAL OY,                                 §
                                                §
 Defendant.                                     §

                    DECLARATION OF MAURIZIO ANGELONE IN
               SUPPORT OF MOTION TO TRANSFER OF HMD GLOBAL OY

 I, Maurizio Angelone, declare under 28 U.S.C. § 1746:

          1.    I was the Vice President and General Manager of HMD America, Inc. from its

 incorporation in December 2016 until July 2020, when I took the role of Vice President, Latin

 America. I have personal knowledge of the matters set forth below and, if called as a witness,

 could and would testify competently thereto.

         2.     HMD America, Inc. (“HMD America”) is a Florida corporation, with

 headquarters at 1200 Brickell Avenue, Suite 510, Miami, Florida.

         3.     As Vice President and General Manager of HMD America, my duties included

 overseeing daily operations and personnel, overseeing the supply chain and logistics teams

 which import mobile devices on behalf of the company,



         4.
Case 2:20-cv-00078-JRG Document 79-17 Filed 12/16/20 Page 3 of 3 PageID #: 2751
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




        5.




        6.      Documents concerning HMD America’s import, sale, and testing in the United

 States are located in HMD America’s offices in Miami.

        7.      HMD America holds regular regional meetings for its employees at its

 headquarters in Miami.

        8.      I understand that the United States District Court for the Southern District of

 Florida has a courthouse in Miami, Florida. I reside and work in Miami. It would be convenient

 for me to attend hearings and trial in Florida, which would require minimal travel time and not

 result in significant time away from my regular duties.

        9.      I understand that Your Honor’s courtroom is located in Marshall, Texas. It would

 require significant time and expense for me to travel there.

        10.     I declare under penalty of perjury that the foregoing is true and correct. Executed

 in Miami, Florida, on September_18_, 2020.

                                               _________________________________________
                                               MAURIZIO ANGELONE
